                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JORGE ALBERTO MARTINEZ-RAMIREZ,

                       Petitioner,

       v.                                                     Case No. 18-C-1553

KIRSTJEN NIELSEN, et al.,

                       Respondent.


                ORDER GRANTING TEMPORARY STAY OF REMOVAL


       Petitioner Jorge Alberto Martinez-Ramirez, a citizen of Mexico, who is currently detained

and in custody pursuant to a final order of removal for deportation, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 simultaneously with claims under the Administrative

Procedure Act, 5 U.S.C. § 702, and the federal mandamus statute, 28 U.S.C. § 1361. The court was

notified of his imminent removal from the United States in advance of the hearing previously

scheduled for October 12, 2018.

        The court held a status hearing on October 11, 2018. Based on that hearing and the record,

the court orders a TEMPORARY STAY of the removal of Jorge Alberto Martinez-Ramirez. The

Department of Homeland Security (DHS) and Immigration and Customs Enforcement Enforcement

and Removal Operations (ICEERO) shall not remove Jorge Martinez Ramirez from the United

States and the stay shall remain in effect pending further order by the court.

       SO ORDERED this 12th day of October, 2018.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court
